Citation Nr: 0026439	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hemophilia.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1981.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  

According to evidence on file, the veteran was scheduled for 
a personal hearing before a traveling member of the Board 
sitting at the RO&IC in June 1999 but failed to appear for 
the hearing.  The veteran has not requested that hearing be 
requested.  Therefore, his request for a travel Board hearing 
is considered to be withdrawn.  38 C.F.R. § 20.704 (1999).  

The veteran raised the issue of entitlement to service 
connection for depression in his January 1999 notice of 
disagreement.  Because this is a new issue, it is referred to 
the RO&IC for appropriate action.


FINDINGS OF FACT

1.  Service connection was denied for hemophilia in a rating 
decision dated in February 1982; an appeal of this denial was 
not perfected.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has not been received since the February 1982 
rating decision.

3.  The claims for service connection for back disability and 
left knee disability are not plausible.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for hemophilia has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).
2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for back disability or for left 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131 (West Supp. 2000). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1999).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

Service connection was denied for hemophilia by rating 
decision dated in February 1982 because hemophilia is a 
constitutional or developmental abnormality that was not 
aggravated by service.  The veteran was notified of the 
decision later in February 1982, and a notice of disagreement 
was received by VA in January 1983.  A statement of the case 
was sent to the veteran later in January 1983; no substantive 
appeal was received.

Evidence on file at the time of the February 1982 rating 
decision consisted of the veteran's service medical records 
and a January 1982 application for service connection.

According to the veteran's service medical records, the 
veteran was taking medication for hemophilia in July 1981.  
It was noted that he had a history of hemophilia, and the 
examiner's impression was hemophilia.  The diagnoses on an 
August 1981 Medical Board report included hemophilia A, 
existed prior to service, not service aggravated.  It was 
noted in September 1981 that there was a family history of 
hemophilia; examination was within normal limits.  The 
veteran was considered unfit for service because of 
hemophilia since he was at high risk for uncontrolled 
bleeding and death secondary to relatively mild trauma.

Evidence received by VA after the February 1982 rating 
decision consists of private treatment records dated from 
December 1978 to November 1994 from the University of 
Minnesota Hospital and Clinic and statements by and on behalf 
of the veteran.

According to University of Minnesota Hospital and Clinic 
records, the veteran was hospitalized from December 1978 to 
January 1979 with a history of hemophilia; the diagnosis was 
mild hemophilia A.

The evidence received after February 1982 from the University 
of Minnesota Hospital and Clinic shows that the veteran had 
hemophilia in December 1978 and January 1979, which is prior 
to service entrance.  The medical records added to the file 
after February 1982 do not contain any evidence suggesting 
that the veteran's preexisting hemophilia increased in 
severity during or as a result of service.  Therefore, the 
Board must conclude that the medical evidence added to the 
record since the February 1982 rating decision is not 
material. 

In his statements the veteran has expressed his belief that 
his hemophilia was aggravated by service.  However, his lay 
assertions of medical causation cannot serve as a predicate 
to reopen the claim.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  Therefore, the claim for service connection for 
hemophilia has not been reopened.

Back and Left Knee Disabilities 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131.  Continuity of symptomatology 
is required when the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999). 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A claim will also be well grounded if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-496 
(1997).

The veteran's service medical records reveal that he 
complained of back and knee pain in March 1980; physical 
examination revealed swelling in the knee and muscle spasm in 
the back.  The assessments were possible back muscle spasm 
and possible knee muscle strain.  On his October 1981 
examination for discharge, the veteran's back and left knee 
were found to be normal.

University of Minnesota Hospital and Clinic records dated 
from December 1978 to November 1994 reveal that the veteran 
complained of left knee disability in June 1986.  In August 
1986, the veteran reported a history of left knee pain since 
service with exacerbation after playing football in May 1986.  
He underwent diagnostic left knee arthroscopy in August 1986, 
with partial lateral meniscectomy and lateral retinacular 
release; the post-operative diagnosis was lateral meniscus 
tear of the left knee with left patellofemoral malalignment.

The Board notes that although the veteran did complain on one 
occasion in service of back and knee pain, there were no 
subsequent back or knee complaints or abnormal findings in 
service and the veteran's spine and lower extremities were 
normal on physical examination in October 1981.  There is no 
post-service medical evidence of back disability and the 
initial post-service medical evidence of knee disability was 
not until 1986, several years after service discharge.  There 
is no medical opinion on file linking the veteran's post-
service left knee disability to service.

Although the veteran believes that he has current back and 
left knee disabilities as a result of service, and has 
contended that he did complain of back and left knee 
disability at service discharge, he cannot meet his initial 
burden of presenting a well-grounded claim by relying on his 
own opinion as to medical matters, because he, as a lay 
person, is not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App.492, 494-95 (1992).  
Therefore, the veteran's claims for service connection for 
back and left knee disabilities are not well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete an 
application to reopen the above noted claims.  Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).


ORDER

New and material evidence not having been submitted, 
reopening of the veteran's claim for service connection for 
hemophilia is denied.

Service connection for back and left knee disabilities is 
denied.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

